 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------

Exhibit 10.2
 
Side Letter To
Executive Employment Agreement
 
A.           Stillwater Mining Company (“Employer”) and Michael J. McMullen
(“Executive”) are parties to an Executive Employment Agreement dated as of
December 3, 2013 (the “Agreement).
 
B.           Employer wishes to provide Executive with relocation benefits as an
alternative to those described in Section 5.7 of the Agreement.
 
Agreement
 
In consideration of the foregoing recitals and the covenants and promises
contained in this Side Letter, and for other good and valuable consideration,
the receipt and sufficiency of which are acknowledged, Employer and Executive
agree that notwithstanding Section 5.7 of the Agreement, Employer agrees to
provide Executive with the following relocation benefits:
 
Section 1.1 Alternative Reimbursements.
 
a. Employer will reimburse Executive for the cost of business class airfare for
Executive, his spouse and children incurred in connection with Executive’s
relocation to Billings, Montana, USA.  Reimbursement will be made no later than
March 15, 2014.  Reimbursement will not exceed the cost of business class
airfare from Perth, Australia to Billings, Montana, USA.
 
b. Employer will pay Executive the sum of $48,598 representing the estimated
cost for the cost of business class airfare for Executive, his spouse and
children to return to Perth, Australia from Billings, Montana, USA following
Executive’s separation from service with Employer.  Payment will be made as soon
as practicable following Executive’s separation from service (and subject to
Section 1.2(d) of this Side Letter).
 
c. In lieu of reimbursement under Employer’s relocation policy for the cost of
shipping household goods, Employer will pay Executive the sum of $43,103 on the
Effective Date of the Agreement in consideration for household goods that are
not feasible for Executive to move from his current home in Perth, Australia in
order to commence employment with Employer.
 
d. In lieu of reimbursement under Employer’s relocation policy for the cost of
selling his home in Perth, Australia, Employer will pay Executive a maximum
amount of $400,000 to account for Executive’s loss (if any) relating to the sale
of Executive’s personal residence in Billings, Montana, USA following
Executive’s separation from service with Employer.  The amount of loss (if any)
will be calculated relative to Executive’s initial purchase price for the
personal residence.  Reimbursement will be made no later than the end of the
calendar year following the calendar year in which Executive separates from
service.
 
e. In the event that Executive’s personal residence in Billings, Montana, USA is
not sold after being listed with a realtor for 6 months, then Employer will
purchase such personal residence at its then fair market value (determined as
the average of two independent appraisals, one obtained by Executive and one by
Employer), and Employer will in addition pay Executive the amount of loss (if
any) calculated as described in the previous paragraph (d) no later than the end
of the calendar year following the calendar year in which Executive separates
from service.
 
 
 

--------------------------------------------------------------------------------

 
f. Except as provided above, Executive is entitled to additional relocation
benefits in accordance with Employer’s relocation policy.
 
Section 1.2 Miscellaneous Provisions.
 
a. The Employer shall be entitled to withhold from any amounts payable under
this Side Letter or otherwise, an amount sufficient to satisfy all foreign,
federal, state and local income and employment tax withholding requirements with
respect to any and all amounts paid to Executive by Employer.
 
b. Any dispute arising out of or relating to this Side Letter will be settled by
binding arbitration as provided in the Agreement.
 
c. This Agreement shall be governed by the laws of the State of Montana.
 
d. The intent of the parties is that payments and benefits under this Agreement
(including all attachments, exhibits and annexes) be exempt from or comply with
Section 409A of the Internal Revenue Code of 1986, to the extent subject
thereto, and, accordingly, to the maximum extent permitted, this Agreement shall
be interpreted and be administered to be in compliance
therewith.  Notwithstanding anything contained herein to the contrary, to the
extent required in order to avoid accelerated taxation and/or tax penalties
under Code Section 409A, Executive shall not be considered to have terminated
employment with the Employer for purposes of this Agreement, and no payment
shall be due to Executive under this Agreement, until Executive would be
considered to have incurred a “separation from service” from the Employer within
the meaning of Code Section 409A.  Each amount to be paid or benefit to be
provided to Executive pursuant to this Agreement that constitutes deferred
compensation subject to Code Section 409A shall be construed as a separate
identified payment for purposes of Code Section 409A.  Notwithstanding anything
to the contrary in this Agreement, to the extent that any payments to be made to
the Executive upon his or her separation from service would result in the
imposition of any individual penalty tax imposed under Code Section 409A by
reason of Executive’s status as a “specified employee,” the payment shall
instead be made on the first business day after the earlier of (i) the date that
is six months following such separation from service and (ii) Executive’s
death.  To the extent that the Agreement provides for the reimbursement of
specified expenses incurred by the Executive, such reimbursement shall be made
in accordance with the provisions of the Agreement, but in no event later than
the last day of the Executive’s taxable year following the taxable year in which
the expense was incurred.  The amount of expenses eligible for reimbursement or
in-kind benefits provided by the Employer in any taxable year of the Executive
shall not affect the amount of expenses or in-kind benefits to be reimbursed or
provided in any other year (except in the case of maximum benefits to be
provided under a medical reimbursement arrangement, if applicable).
 
2
 

--------------------------------------------------------------------------------

 
The parties have executed this Side Letter effective as the Effective Date of
the Agreement.
 






 

   EMPLOYER:        Stillwater Mining Company            /s/ Brian
Schweitzer                                                              Brian
Schweitzer    Chairman of the Board                EXECUTIVE:        /s/ Michael
J. McMullen                                                        Michael J.
McMullen    

 


 
 
 
3
 

--------------------------------------------------------------------------------

--------------------------------------------------------------------------------


